 M. B. MORGAN PAINTING CONTRACTOR395As the Petitioner's objections to the election do not raise substan-tial and material issues with respect to the conduct or the results ofthe election, they are hereby overruled.Local 119, United Farm Equipment and Metal Workers, UE, haswon the election.We shall therefore certify it as bargaining repre-sentative of the employees in the appropriate unit.[The Board certified Local 119, United Farm Equipment and MetalWorkers, UE, as the designated collective-bargaining representativeof the employees of Allis-Chalmers Manufacturing Company, at itsLa Porte, Indiana, plant, in the appropriate unit.]MEMBER RODGERS took no part in the consideration of the above De-cision and Certification of Representatives.M. B. MORGAN, D/B /A M. B. MORGAN PAINTING CONTRACTORand G. J.MCDANIELSBROTHERHOOD OF PAINTERS, DECORATORS AND PAPERIIANGERS OF AMER-ICA, LOCAL 902, AFLand G.J.MCDANIELS.Cases Nos. 33-CA-,'30and 33-CBI4.February 1, 1955Decision and OrderOn October 13, 1953, Trial Examiner James R. Hemmingway issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediateReport attached hereto.Thereafter, the RespondentUnion filed exceptions to the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the Respondent Union's exceptions, and the entire recordin this case and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'OrderUpon the entire record in these cases, and pursuant to Section 10(c) of the National Labor Relations Act, as amended, the National1After the close of the hearing in these cases, the Board received a stipulation by theparties that the Company, a painting contractor, performed over $50,000 in services out-side the State of New Mexico (where its headquarters are located) during 1953.We findthat the Company is engaged in commerce and that it will effectuate the policies of theAct to assert jurisdiction herein.Jonesboro Grain Drying Cooperative,110 NLRB 481'.111 NLRB No. 66. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDLabor Relations Board hereby orders that the Respondent M. B.Morgan, d/b/a M. B. Morgan Printing Contractor, his agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Encouraging membership in Brotherhood of Painters, Decora-tors and Paperhangers of America, Local 902, AFL, or in any otherlabor organization, by discriminating in regard to the hire and tenureof employment of any of his employees because he is not a member,or a member in good standing, of such labor organization, except tothe extent authorized by Section 8 (a) (3) of the Act.(b) In any like or related manner interfering with, restraining, orcoercing his employees in the exercise of the right of self-organization,of forming, joining, or assisting any labor organization, bargainingcollectively through representatives of their own choosing, or engagingin concerted activities for the purpose of collective bargaining or othermutual aid or protection, or of refraining from any or all such activi-ties, except to the extent that such right may be affected by a union-security agreement authorized under Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a) Jointly and severally with the Respondent Union, make wholeG. J. McDaniels for any loss he may have suffered by reason of thediscrimination against him, by paying to him a sum of money equalto that which he would have earned in Morgan's employ during theperiod between February 13 and April 10, inclusive, 1953,less hisnet earnings elsewhere during said period (seeCrossett Lumber Com-pany,8 NLRB 440), in accordance with the Board's established prac-tice(F.W. Woolworth Company,90 NLRB 289).(b)Upon request, make available to the Board, or its agents, forexamination or copying all payroll and other records necessary toanalyze the amounts of back pay due.(c)Post at his principal place of business in Albuquerque, NewMexico, and at job sites within the jurisdiction of the RespondentUnion where he may currently be engaged in work, copies of the noticeattached to the Intermediate Report and marked "Appendix A." 4Copies of said notice, to be furnished by the Regional Director for theSixteenth Region (Fort Worth, Texas), shall, after being duly signedby Morgan or his representative, be posted by Morgan immediatelythereafter in conspicuous places, including all places where notices toemployees are customarily posted, and be maintained for sixty (60)consecutive days thereafter.Reasonable steps shall be taken by Mor-4 This notice shall be amended by substituting for the words"The Recommendationsof a Trial Examiner" the words"A Decision and Order."In the event that this Orderis enforced by a decree of a United States Court of Appeals,there shall be substituted forthe words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order." M. B. MORGAN PAINTING CONTRACTOR397gan to insure that said notices are not altered, defaced, or covered byany other material.(d)Notify the Regional Director for the Sixteenth Region, in writ-ing, within ten (10) days from the date of this Order what steps hehas taken to comply herewith.II.The Respondent, Brotherhood of Painters, Decorators andPaperhangers of America, Local 902, AFL, its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Executing, maintaining, or giving effect to any provision ofan agreement or agreements between the Union and the Painting andDecorating Contractors of America or any member thereof whichrequires membership, or membership in good standing, in the Unionas a condition of employment, except to the extent authorized in Sec-tion 8 (a) (3) of the Act.(b)Causing or attempting to cause M. B. Morgan, d/b/a M. B.Morgan Painting Contractor, his agents, successors, or assigns, todiscriminate with respect to hire or tenure of employment of G. J.McDaniels or any other employee or prospective employee in viola-tion of Section 8 (a) (3) of the Act.(c) In any other manner restraining or coercing employees of M. B.Morgan, d/b/a M. B. Morgan Painting Contractor, his successorsand assigns, or of any member of PDC of A, in their exercise of theright to engage in or refrain from engaging in any or all the activitiesguaranteed by Section 7 of the Act, except to the extent that suchright may be affected by an agreement requiring membership in alabor organization as a condition of employment as authorized underSection 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Notify G. J. McDaniels and the Respondent Company imme-diately in writing that it has no objection to McDaniels' employment.(b) Jointly and severally with Respondent Morgan, make wholeG. J. McDaniels for any loss he may have suffered as a result of thediscrimination against him by paying him a sum of money equal tothat which he would have earned, during the period between Feb-ruary 13 and April 10, inclusive, 1953, as wages in Morgan's employ,less his net earnings elsewhere during said period, in accordance withthe Board's established practice.(c)Post at its business office and meeting hall in El Paso, Texas,in conspicuous places, including all places where notices to membersare customarily posted, copies of the notice attached to the Interme-diate Report and marked "Appendix B." I Copies of said notice, tobe furnished by the Regional Director for the Sixteenth Region, shall,6See footnote 4 for amendments to notice attached to Intermediate Report. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter being duly signed by the Respondent Union's representative, beposted by the Union immediately upon receipt thereof, and main-tained by it for sixty (60) consecutive days thereafter.Reasonablesteps shall be taken by Respondent Union to insure that said noticesare not altered, defaced, or covered by any other material.(d)Mail to the Regional Director for the Sixteenth Region signedcopies of the said notice, in number to be specified by said RegionalDirector, for posting, Respondent Morgan willing, adjacent to theposted notices marked "Appendix A."(e)Notify the Regional Director for the Sixteenth Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent Union has taken to comply herewith.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEPursuant to charges and an amended charge duly filed by G. J. McDaniels, theGeneral Counsel of the National Labor Relations Board, herein called the GeneralCounsel and the Board, respectively, by the Regional Director for the Sixteenth Re-gion (Fort Worth, Texas), issued complaints against M. B. Morgan, d/b/a M. B.Morgan Painting Contractor, herein called Morgan, and against Brotherhood ofPainters,Decorators and Paperhangers of America, Local 902, AFL, herein calledthe Union, except that, when referred to jointly, Morgan and the Union are calledherein the Respondents.By order of the said Regional Director, the cases wereconsolidated for the purpose of hearing.The complaint against Morgan allegedviolations of Section 8 (a) (1) and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, as amended, 61 Stat. 136, herein called the Act.'The com-plaint against the Union alleged violations of Section 8 (b) (1) (A) and (2) andSection 2 (6) and (7) of the Act. Copies of the charges, the respective complaints,order of consolidation, and notice of hearing were duly served on the Respondents.The complaints alleged in substance that the Respondents on or about November1, 1952, had entered into an agreement which required that all employees employedby the Respondent be members in good standing of the Union or of local unionsaffiliatedwith the Union.The complaint against the Union also alleged that theUnion had entered into a like agreement with the El Paso Chapter of Painting andDecorating Contractors of America, an organization of contractors including Mor-gan, on or about March 1, 1952, and February 28, 1953. The complaint againstMorgan alleged that on or about February 12, 1953, Morgan had discharged G. J.McDaniels (the Charging Party) and thereafter, until April 13, 1953, failed and re-fused to reinstate him or employ him as an applicant because he was not a memberin good standing of the Union or because he engaged in or refused to engage in con-certed activities with other employees for the purpose of collective bargaining orother mutual aid and protection, or both.The original discharge was also allegedto be for reasons other than McDaniels' failure to tender the periodic dues and initia-tion fees uniformly required by the Union.The complaint against the Union allegedthat the Union on or about February 11, 1953, caused or attempted to cause Morganto discriminate against McDaniels either as an employee or applicant for employ-ment or both and thereafter continued to cause Morgan to discriminate against Mc-Daniels for the same reasons as alleged for the discrimination by Morgan.The Re-spondents, in their respective answers, denied the commission of the alleged unfairlabor practices.Pursuant to notice, a hearing was held at El Paso, Texas, from July 21 to 24, 1953,before me, the duly designated Trial Examiner.The General Counsel and the Unionwere represented by Counsel.Morgan 2 and McDaniels appeared for themselves.McDaniels participated only as a witness.Full opportunity was afforded the partiesto be heard, to examine and cross-examine witnesses, and to introduce evidence1 The complaint incorrectly cites the Act as 61 Stat. 161.2Morgan stated his answer orally on the record.After testifyingas a witness calledby the General Counsel, Morgan left the hearing,expressing a lack of interest in theproceedings. M. B. MORGANPAINTING CONTRACTOR399bearing upon the issues.Before the Union commenced its case, it moved to dismissthe complaint in its entirety.The motion was denied without prejudice to the Union'sright to make a like motion at the close of the hearing.On the third day of the hear-ing, the General Counsel moved to amend the allegation of the complaint againstthe Union so as to modify the allegation with respect to the 1952 contract betweenthe Union and the PDC of A so as to limit the allegation to maintenance and en-forcement of said contract during the period starting 6 months before the filing of thecharge.The motion was granted. On the last day of the hearing, the Union movedto incorporate by reference the record in two related cases in which the Union wasa respondent, Cases Nos. 33-CB-35 and 36, heard almost concurrently with theinstant case.The motion was granted.At the close of the hearing, the Union movedto dismiss the complaint against it.Ruling was reserved and is ruled on herein. Theparties waived oral argument but the General Counsel and the Union filed briefswith the Trial Examiner.The Union's brief included evidentiary matter intendedto attack the credibility of McDaniels. Since inclusion in the brief was not the properway to offer evidence after the close of the hearing, I have not examined the evidence.From my observation of the witnesses, and upon the entire record in the case, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF MORGANMorgan has his principal place of business at Albuquerque, New Mexico, but dur-ing the 12-month period before the issuance of the complaint Morgan maintainedoffices and performed services in several States other than New Mexico.During thatperiod,Morgan purchased raw materials, consisting principally of paint and relatedproducts, valued in excess of $100,000, of which amount more than 25 percent wasshipped in interstate commerce to his various operations from points outside the Stateto which shipment was made. During the same period Morgan furnished goods andservices to United States Army projects valued in excess of $50,000.The facts in theinstant case occurred principally in connection with work being done by Morganon the military reservation at White Sands, New Mexico.The parties do not con-test the Board's jurisdiction.II.THE LABOR ORGANIZATION INVOLVEDThe Unionisa labor organization admitting to membership,among others, em-ployees of Morgan.III.THEUNFAIR LABOR PRACTICESA. The contracts between the Union and the contractors'associationThe Union entered into a collective-bargaining agreement with the El Paso Chap-ter of PDC of A (Painting and Decorating Contractors of America) for the periodfrom March 1, 1952, to February 28, 1953, and another agreement covering theperiod from March 1, 1953, to February 28, 1954. The General Counsel contendsthat these agreements (limiting the 1952 agreement to maintenance and enforce-ment for the period beginning 6 months before the filing of the charge) imposed cer-tain conditions of employment in violation of the Act independent of their effect onMorgan or McDaniels as well as in reference to the McDaniels case.As the agree-ments are not illegal on the face of them but only insofar as they require applicationof the Union's bylaws and working rules, the language of both must be considered.Article I of each agreement (disregarding typographical errors in the 1952 agree-ment) reads:This contract and agreement is made in accordance with and in deference tothe existing Trade Rules and By-Laws of the Painters, Decorators and PaperHangers of America, Local Union #902, as approved by the General ExecutiveBoard [of the Union] with changes and amendments.All provisions of thiscontract shall be [the word "be" is missing in the 1953 agreement] construedin deference to said rules and By-Laws in accordance therewith.The General Counsel contends that, by this paragraph, the contracts incorporated byreference the bylaws and working rules.The language used is not the conventionalform of incorporation by reference.The use of the word "deference" suggests thatcontractors' recognition of the bylaws and working rules is merely a matter ofcourtesy and that no rules or bylaws are actually binding on employers. The phrase,"agreement is made in accordance with ..existing Trade Rules and By .Laws"would normally mean that the provisions of the contract are not in conflict with the 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid rules and bylaws.To interpret the phraseasmeaningthat the agreements"incorporate" the rules and bylaws is to give the words a special meaning which theynormally do not have. If they are to be so construed here, the intent of the partiesmust be found outside the language of the agreement itself.An examination of the working rules discloses thatsome are designed to regulateonly the conduct of members, as for example: "Sec. 10.No Member of the LocalUnion while employed by a Contractor shall solicit contract work for himself."Others might be read as a condition imposed on both contractors and union mem-bers, as for example: "Sec. 16A.A steward shall be maintained on every job aslong as there are any journeymen employed on job. Also stewards can not bedischarged except by permission of Business Agent or until after an investigationhas been made by a grievance committee appointed by the Local.AllGlaziersto be governed by Local Union No. 902 By-Laws. Steward shall see that all menhave clean overalls on Monday morning."Other provisions appear to establishconditions for contractors alone, as for example: "Sec. 19.Any recognized con-tractor to be considered fair by this Local Union must employ Journeymen at alltimes when work is in progress [no punctuation] where there is more than onemember in a firm, they must employ one journeyman for each member, if theyhandle tools." 3The evidence indicates that a copy of the bylaws and workingrules is submitted to the joint trade board (a body composed of 3 members of thecontractors and 3 of the Union, which negotiates the agreement and handles griev-ances) for approval.Section 23 of the working rules provides: "Any Paint Con-tractor desiring to employ union men and be declared fair by this Local Union,must sign wage agreement, and to be taken up by Local Union at the next regularmeeting."Frank Allen, the Union's business agent testified, "Years before theselaws came along we used to call a fair contractora manwho had nothing but unionlabor, when not in violation of any law." But now "I would call a fair contractor,like a number we have, where I can go and leave the work several weeks at a time,never have to worry he is going to violate some working rule..The workingrules impose many restrictions and obligations on employers.The evidence indi-cates that the Union had mechanics for, and took steps to, compel compliance withworking rules of the Union. In addition to negotiating agreements, the joint tradeboard acts in disputes between employers and the Union which involvenoncom-pliance with the working rules.On all the evidence in the case, I conclude that the contracting parties intendthat the members of the PDC of A shall be bound by the applicable working'rules asa part of their agreement.The General Counsel, in his brief to the Trial Examiner, has taken the positionthat there was a complete incorporation by reference of the bylaws and workingrules in the contract, and he therefore points to a number ofsectionsnot only ofthe bylaws and working rules but also of the constitution of the Union's parentorganization, hereinafter called the Brotherhood, which deal with restrictions upona member's employment rights, as for example, the working card system.The con-stitution and bylaws are for the regular members of the Brotherhood and of theUnion.Only to the extent that the contract might incorporate them can they bebinding upon employers.On the evidence in this case, I am not convinced thatthe contract incorporates all such union laws.They may have to be referred tofor the purpose of interpreting the working rules that are incorporated in the con-tract as being binding on employers, but it is only when there is something in theworking rules incorporated in the contract which requires explanation that theconstitution and bylaws can be considered in connection with the contract. If theUnion exerts pressure on employersto assistin enforcing provisions of the constitu-tion and bylaws which are binding on members apart from the working rules in-corporated in the contract, any unfair labor practicearisingtherefrom would depends Other provisions which apply either jointly to members and contractors or to con-tractors alone, include, among others, the following : Section 6, dealing with overtimerates and prohibiting work on Labor Day "Sec 7. The regular pay day shall be Fridayof each week, not later than 5 : 30 p. in. Any contractor failing to comply with this sec-tion shall pay workmen overtime (time and one-half for time elapsed after 5: 30 p m.)not to exceed four (4) hours " "Sec 20 Contractors must furnish transportation to andfrom all nut-of-town jobs..Any member furnishing this transportation must be paidat the regular transport rate for all Journeymen whom he may transport. All membersto be paid straight time wages while en route to and from such jobs." Section 21, deal-ing with allowance of time during working hours to clean upSection 24, dealing withgeneral contractors doing work normally subcontracted. M. B. MORGAN PAINTING CONTRACTOR401upon proof of specificinstances.The mere maintenance of the contract would notrequire the commission of such unfair labor practices.An orderly determination of the issues involved requires that I first decide whetheror not the maintenance of the contract itself was a violation of the Act. It maythen be determined separately whether the Union engaged in any coercive practicesindependently of the contract.Section 2 of the working rules, extant before the revised rules were approved onJune 24, 1953, reads:No member of this Local Union shall be permitted to workmore thaneight (8) hours with any workman working with painters' tools or on prepara-tory work, who has not a card in the Local Union, or with anynon-unionman who has not a permit for the current week. Violation of this section willbe punished by a fine of not less than twenty-five dollars ($25.00).It is significant that this provision does not read: "No member shall work morethan eight (8) hours with any workman . . . under penalty of a fine," etc. Ratherit is that no member shall "be permitted" to work.The rule does not say whomight do the permitting, but obviously a duty of enforcement of this provision isimposed on someone.Control of employee tenure primarily lies with the em-ployer. In the light of all the other evidence, I conclude that this provision becamea part of the 1952 contract and imposed an obligation of compliance on the con-tracting employers as well as on the Union and members thereof.The permit re-quired in the foregoing workingrule isexplained by Section 12 of the Union'sbylaws which reads:No permit pendinginitiationshall be issued until an application has beenfilled out and the applicant has signed an order on his employer for 25 percentper week of his earnings, this is to apply on his initiation.Under no circum-stances will a permit be issued until all past indebtedness is paid.And nopermits shall be issued until all payed [sic] up members are employed.It is obvious that the foregoing working rule, as part of the contract, imposes dis-criminatory conditions of employment which do not meet the requirements of theproviso to Section 8 (a) (3) of the Act.The Union contends that no violation should be found, first because no unfairlabor practice can be found in the execution, itself, of the 1952 contract, which pre-ceded by more than 6 months the filing of the charge and, the Union contends,no specific evidence of enforcement of such provisions was adduced; second, be-cause in October 1951 the Union passed a resolution in general terms invalidatingillegalclauses in the bylaws and working rules.4 There is no evidence that the 1952contract was ever rescinded; so it may be presumed that it continued in full forceuntil the expiration of its term.The fact that the execution of the contract cannotbe found to be an unfair labor practice doesnot meanthat the continuedmainte-nanceof the contract within the period covered by the charges and amended com-plaint may not be found to be an unfair labor practice.On the contrary, the verycontinuance of the illegal preference clause in effect exerts a restraining influenceon employees in the exercise of the rights guaranteed in Section 7 of the Act .5 Theresolution referred to does not appear to have been furnished by the Union to thePDC of A and copies of the bylaws and rules continued in some instances to bedistributed without a copy of the resolution.But even if it had been supplied tothe PDC of A and to all union members, the effect thereof would not have rem-4 The resolution reads :WHEREAS, the Legislature of the State of Texas has passed certain laws whichrender illegal some of the provisions and By Laws of this organization, and it is thedesire of this organization to comply with all laws of the State of Texas and of theUnited StatesNow, THEREFORE, be it resolved that all provisions and By-Laws of this organiza-tion in violation of any federal law or law of the State of Texas be and hereby arerepealed and declared ineffective and of no further force and effect.A copy of this resolution shall be furnished to all members to be attached to copiesof By-Laws and Rules and become a part thereof, and no copy of By-Laws and Rulesshall be official without this resolution being attached.IT IS FURTHER RESOLVED that no officer or representative of this organization shallever be authorized to do any act contrary to this resolution.6Heating, Peping and Air Conditioning Contractors New York City Association, Inc.,et al,102 NLRB 1646,George D Auchter Oiompany, et al.,102 NLRB 881 ;Jandel Furs,100 NLRB 1390. 402DECISIONSOF NATIONALLABOR RELATIONS BOARDedied the situation.Couched in general terms; the resolution does not indicate whatsections of the bylaws or rules were intended be repealed. It was therefore ineffec-tive to accomplish its avowed purpose.6 By maintaining such illegal provision in its1952 contract, irrespective of whether or not it attempted actively to apply in spe-cific instances, the Union violated Section 8 (b) (1) (A) of the Act from September30, 1952, to February 28, 1953.7 There is evidence of employment of nonmembersof the Union, from which it might be argued that the illegal provision of the con-tractwas not enforced.Allen, the Union's business agent, testified that on theMorgan job it was the practice for members of the Union to work with nonmem-bers.Morgan was not a member of the PDC of A during the term of the 1952contract and was not legally bound by that contract, although it will be a questionfor decision hereinafter as to whether or not he consented to be bound by the work-ing rules.However, the fact that nonunion men might have worked on that orother jobs does not necessarily mean that the Union treated the illegal provisionas rescinded.It could mean that it did not seek to enforce it where it was im-practical to do so.That this was the case is fairly inferrible from Allen's testimony:"We have a hard enough job in this country, keeping big government jobs manned.That is why we don't try to enforce the closed shop." And again, "There was non-union blazers on that job.Never at no time did I try to stop those blazers for thereason I did not have sufficient blazers in this territory to man and operate thatjob that was union members." I conclude that the agreement remained in forceto be given application when union members were available.As there is no evi-dence of suspension of such illegal provision by agreement of the Union and thePDC of A and as the PDC of A was not shown to have any reason to believe thatitsperformance of the agreement was excused, I find that the Union also violatedSection8 (b) (2) of the Act.8In his brief to the Trial Examiner the General Counsel contends that the 1953contract should be found to incorporate the same discriminatory terms as the 1952agreement despite the changes approved in the bylaws and working rules because ofthe retention of certain provisions in the bylaws and working rules of the Union andin the constitution of the Brotherhood.Because of the statement of the GeneralCounsel on the second day of the hearing that no attack was being made upon theworking rules after the revisions became effective on June 24, 1953, I refrain fromconsidering the question of a violation after that date.Any provisions in the con-stitution and bylaws regulating members in their employment activities are not bythemselves binding on employers. I have found that they are not part of thecontract except to the extent that they are to be read in conjunction with workingrules that are part of the contract.Any finding of an unfair labor practice growingout of an enforcement of the constitution or bylaws independently of the contractwould depend upon evidence of the application of such union laws in specificinstances.Section 2 of the working rules has been changed, in the new rules incorporatedin the 1953 contract, to read:No member of the Local Union shall be permitted to work more than eight (8)hours with any workman working with painter's tools or on preparatory work,who is not a qualified journeyman or registered apprentice.Violation of thisSection will be punished by a fine of not less than Twenty-five Dollars ($25.00).A qualified journeyman, as that term is used herein, means a person who hasobtained a certificate of completion of apprenticeship in conformance with theNationalApprenticeship and Training Standards for the Painting Industry,as recommended and published by the United States Department of Labor,Bureau of Apprenticeship, or a person who possesses at least the qualificationsand skill required for such certificate of completion.A registered apprentice,as that term is used herein,means a person registered as an apprentice and intraining pursuant to the requirement of the National Apprenticeship and Train-ing Standards for the Painting Industry, as recommended and published bythe United States Department of Labor, Bureau of Apprenticeship.This provision as now written does not require membership in the Union or a permitfrom the Union as a condition of employment. I find that it is not in violation of'New York State Employers Association, Inc., at at,93 NLRB 127, enfd. 196 F 2d 75(C. A.2) ; Heating Piping and Air Conditioning Contractors, New York City Association,Inc, at al, supra; Jandel Furs, supra.7Poi t Chester Elect, ical ProdactsCorporation., 97NLRB 354;Jandel Furs, supra;Gottfried Baking Company, Inc.,103 NLRB 227.8 Childs Company,93 NLRB 281.Cf Gottfried Baking Company, Inc, supra. M. B. MORGAN PAINTING CONTRACTOR403the Act.The only provision retained in the revised working rules which specificallyrequiresmembership in the Union is Section 17, which requires working foremento be members of the Union. There is no evidence in this case to show whetheror not a working foreman is a supervisor within the meaning of the Act. If he is,he would not be protected by the Act.It is impossible,therefore,on the evidenceadduced, to decide whether or not this provision is in violation of Section 8 (b) (1)(A). I find, therefore,that by the execution of the 1953-54 contract,the Unionintended no unlawful discrimination.9Although the Union and the PDC of A approved the revised working rules atthe time the new contract was signed on February 28, 1953, the new rules didnot become effective until June 24, 1953, when they were approved by the Brother-hood.This raises the question of whether or not the old working rules were con-tinued in force and effect under the new contract up to June 24, 1953.Before theexecution of the new contract,the Union submitted its revised bylaws and workingrules to the representatives of the PDC of A for approval.The normal inference tobe drawn from this is that the revised rules were the ones that were going to applyto the new contract.Allen testified that the new rules could not be enforced untilthey were approved by the Brotherhood.At one point on cross-examination hetestified that the earlier bylaws were not in force when the 1953 contract was signed,but later testified that the old bylaws remained in effect until the new ones wereapproved in June 1953.But whatever Allen or the Union believed to be the statusof the old rules under the new contract,evidence of a mutual understanding bythe contracting parties thereon is lacking.So when the contracting parties approvedthe new rules,apparently intending that they should be the basis for the contract,the presumption is that they intended hereby to eliminate the illegal sections. I find,therefore,no illegality in the 1953 agreement.B. The alleged discrimination against McDaniels1.Morgan's arrangement with the UnionMorgan commenced work at White Sands, New Mexico, in November 1952.At this time he was a member of the Albuquerque and Santa Fe chapters of the PDCof A but not of the El Paso chapter.The Union had jurisdiction at White Sands.Morgan testified that the national organization of the PDC of A had an agreementwith the Brotherhood of Painters,Decorators and Paperhangers but he did nottestify as to its terms,and the agreement itself is not in evidence.Some yearsearlierMorgan had, himself,been a member of various locals of the Brotherhoodbut was no longer a member.Before he commenced work at White Sands,Morgan met Allen on the street inEl Paso and asked if the Union had men available and what the rate was. At thetime, the rate was $2.05 per hour with the employer paying transportation to out-of-town jobs.Morgan told Allen he would pay $2.25 per hour and let the menfurnish their own transportation.Allen said he would take the matter up with theUnion for approval, and thereafter the Union did approve.2.McDaniels'employment by MorganWhen Morgan was ready to start work at White Sands he telephoned Allen andtold him to have two men report to the job. After receiving this call Allen went toWhite Sands and talked with Morgan's foreman,Ben Ullom.Allen gave Ullom abooklet containing the Union's bylaws and working rules.The wage scale showntherein was no longer in effect, and Allen mentioned this to Ullom.Allen and Ullom°The i evised rules still requne that "there shall be a shop steward for every job, underthe jurisdiction of this Union..."It is also provided that the shop steward shall fileweekly reports from his job with the business agentAlthough such provisions suggestthat the Union might in the future attempt to control hiring,this appears to be specula-tiveAny shop steward who would be obliged to file reports with the business agent wouldprobably have to be a member of,or under control of, the UnionBut in the absence ofmole specific language,I do not find the provision to be illegal on its face.The mannerinwhich the Union might seek to enforce such provision could determine whether or notan unfair labor practice would be committedIn the galley proof of the new rules, theprovision against discharge of the steward without consent of the business agent waschanged to provide that the steward could not be fined until an investigation had beenheld by the joint trade board.344056-55-vol 111-27 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDboth testified rather vaguely that Allen said other changes were being made in theworking rules.Allen apparently did not point out any other ineffective rules buttold Ullom that if there was any doubt about working rules, they were passed on bythe joint trade board.Ullom tossed the booklet into his glove compartment withoutexamining it.At the time Morgan's call for two men was received by Allen, G. J. McDaniels wasat the union hall.He asked Allen where the call came from and Allen told him.McDaniels, commenting that he would work 1 day for a man who had just come infor help, asked Allen if he could go up to the White Sands job.Allen said there wasno reason why he could not and asked McDaniels how he would get there. The lat-ter replied that he had a partner who had a car.McDaniels understood that Allenwas going to meet him the next morning to show them where the job was. But ifthere was anything said about this, there must have been a misunderstanding aboutthe meeting place because Allen did not meet McDaniels in El Paso where the latterwas waiting.When the two men that Morgan called for did not show up on the morning theywere wanted, Ullom telephoned Morgan in Albuquerque and so informed him.Mor-gan tried to reach Allen in El Paso but the latter was not there.While Morgan waswaiting for Allen to call him back, a woman telephoned him and told him her hus-band could not find the job and asked directions.Morgan told her how to get there.McDaniels went to the job site with Earl Saylor and a man named Munoz. Ullom,assuming that they had been sent by Allen in response to Morgan's request, toldMcDaniels that he did not need 3 men but could use 2, and he hired McDaniels andSaylor.Allen called Ullom later and Ullom told him that the two men he sent wereon the job.Allen asked who they were.Ullom told him and asked if he had notsent them.Allen said he had not, but it was all right and that Ullom should tell themto go ahead and work.According to the working rules, the first man on the job automatically becomesthe steward until one is appointed.McDaniels became steward.4.McDaniels' suspension and period of unemploymentIn the late summer or early fall of 1952 before he went to work for Morgan,McDaniels had been charged by the Union with violation of a working rule re-quiring time and a half pay for overtime work.As a result of a hearing at whichMcDaniels did not appear, he was fined $100. Claiming that he failed to receivenotice of the hearing and that he had not been given a copy of the decision of thetrial board and had thus been unable to appeal, McDaniels hired an attorney to rep-resent him.An appeal was filed.Until February 4, 1953, the Union took no stepsto compel payment of the fine.Meanwhile, McDaniels had gone to work for Morgan and had become stewardon the job.Among other duties, the steward was expected to see that all men com-ing on the job had a referral slip signed by the business agent, and he was requiredtomake a weekly reportlistingthe names of men working,'° the number of dayseach worked, the "condition of card," and the location of the job, in addition to thenames of the contractor, the foreman, and the steward.The steward was also sup-posed to watch for violation of any working rules.On one occasion, the date of which I am unable to fix with certainty,ii but whichoccurred during the period of McDaniels' stewardship, Allen visited the Morgan jobsite and saw a man named Arthur Larrozola working there.Allen asked McDan-ielswhat right he had to put a man on without a referral slip. This led to an alter-cation which almost reached the point of blows.After that McDaniels performedhis duties as expected.Allen also told Foreman Ullom that he should see thatthere was a referral slip signed by him, and, after that, Ullom did send one employeefor a referral before he started work.On another occasion, about January 1953, Allen, while inspecting the Morganjob, noticed that spackle work had apparently been done after hours by laborerslather than by the painters and he also discovered that Morgan apparently intended10 The form used for this report has a column for names which is headed "MembersName," but Allen testified that the steward was supposed to list all workmen, whethermembers or not.11 The findings regarding this incident are based on the testimony of McDaniels, sub-stantiated by that of Ullom.McDaniels' testimony at first made it appear that the inci-dent occurred in November 1952 but later he testified it occurred on February 4, 1953.Other testimony indicates that it occurred before February 4, 1953 M. B. MORGAN PAINTING CONTRACTOR405to do spray-painting work in closets over the weekend.Allen concluded that Mor-gan was violating the Union'sworking rule regarding spray painting.McDaniels was unable to work Saturdays for lack of transportation and appar-ently did nothing to report weekend incidents.Allen blamed McDaniels for failureto enforce the working rules and took steps against both McDaniels and Morgan.He brought Morgan before the joint trade board with respect to the matter of spraypainting.Morgan apparently protested that he was not a member of the PDC of Ain El Paso, but he went before the joint trade board and,at the time the new agree-ment with the PDC of A was signed,Morgan became a member,and the dispute re-garding the spray-painting incident was settled.As a result of Allen's dissatisfaction withMcDaniels'performance on his stew-ard's job,he brought the matter before the Union at a meeting on about February4, 1953, asking the membership to support him and remove McDaniels as a steward.The membership voted to do so, and another man was named to take the steward'sjob.Despite this, McDaniels refused to relinquish the steward's position,and work-men on the job continued to recognize McDaniels as steward.Allen testified thatthis resulted in contention on the job, that it slowed the work down,and that itcaused the contractor to place the blame on him.But he also testified that neitherMorgan nor Ullom said anything to him about McDaniels'causing such trouble.4.McDaniels'suspension and period of unemploymentAbout February4 McDaniels tendered his monthly dues to the financial secretaryof the Union,but they were refused on the ground that he had not paid his fine. TheUnion at the meeting that night decided to require McDaniels to pay his fine.12At a union meeting on February 11, McDaniels started to participate in the meetingwhen someone questioned his right to do so, and he was told that he had been sus-pended for nonpayment of the fine and should leave the room.As McDaniels wasleaving the room, he stopped and spoke to Allen.The testimony concerning theexact words spoken in the ensuing conversation is in conflict.13It is undisputed thatMcDanielsasked Allena question concerning the effect of the suspension on McDan-iels' job and that Allen replied.McDaniels testified that he asked Allen if the latterwas "going to stop me working ontheWhiteSands job" and that Allen replied,"That's rightThat is what I intend to do. Tomorrow you are not working out onWhite Sands."Allen testified that McDaniels asked,"Thatmeans I can't work onthe job?"and that he replied,"No, it doesn'tmean you can't work,just that youare suspended."It is evident that more than this was said by each party, and otherswere talking in the meeting at the same time;so it would not be surprising thatneither remembered the precise words spoken.When Allen,as a witness at the hear-1McDaniels'appeal on the fine had been rejected and McDaniels filed additionalgrounds for appeal, but under the constitution of the Brotherhood the fine was not sus-pended pending appeal,although the money paid would be refunded if the appeal weresuccessfulThere is no evidence that the decision of the trial board in this instance car-ried with it an order of expulsion,although that would have been possible under the con-stitution.13 The credibility of both witnesses was attacked by opposing counsel on cross-exami-nation.Counsel for the Union attacked McDaniels' credibility by proof of false state-ments made not under oath. Counsel for the General Counsel attacked Allen's testimonyby proof of a conviction of a felony 10 years before the hearing I am not disposed whollyto discredit either witness on the basis of such evidence.But there are parts of the testi-mony of each that I do not credit.McDaniels'credibility comes into question principallyon facts not pertinent to the issues.On matter pertinent to the issues,his testimonyappeared,in the main,to jibe with other evidence.Making allowances for normal diffi-culties of remembering words and events with exactness,I find that the substance ofMcDaniels'testimony on matters germane to the issues is reliableAlthough Allen's testi-mony did not impress me as intentionally inaccurate,I find cause for not relying on histestimony fully.In most of the instances where I have found Allen's testimony not reli-able, it is because he appeared to give his testimony with mental reservations or rationali-zations and failed to relate all that he appeared capable of relatingAlthough Bill Mc-Culley was called by the Union as a witness to corroborate Allen's version of the conver-sation related in the text above,be, of all the members present at the February 11 meet-ing,was the only corroborating witness called,and he was the union member who hadbeen chosen to succeed McDaniels as steward and who was unable to serve because ofMcDaniels'refusal to relinquish the job.His testimony cannot be given as much weightas if he had been disinterested.Furthermore,hismemory was weak on every wordspoken by McDaniels and Allen other than the few words that Allen testified to. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDing, quoted his answer to McDaniels,he placed emphasis on the word"can't."Thisemphasis appeared to be one which Allen spontaneously repeated from memoryof his answer as originally made and I so find, despite his later disavowal of intent toemphasize the word.Thus, Allen's answer, even if made in the exact words he tes-tified to, implies thatMcDaniels could work,but that if he did, the other unionmen would either be called off the job or, pursuant to prearrangement,walk off thejob.But I find that Allen also informed McDaniels that he intended to take someaction to insure that McDaniels would be unable to work. This conclusion is forti-fied by evidence of the prompt action which Allen did take immediately thereafter.About 11 p. in., after the meeting of February 11, Allen telephoned Ullom andasked if he were too sleepy to talk.When Ullom said,"No," Allen told him thatMcDaniels had just been suspended and that he(Allen) would probably write him(Ullom) a letter to that effect.Ullom replied,"All right." 14Allen did not in factwrite the letter.Asked why he should notify Ullom of McDaniels' suspension,Allen testified that Ullom was a member of another local of the Brotherhood andthat it was his (Allen's)practice to notify all members of a member's suspensionso that they might encourage the suspended member to put himself in good standing.[his explanation is not convincing.If it was customary for Allen to notify membersof the suspension of a member for the reason stated, I am convinced that there wasan additional reason for Allen's notification of Ullom in this case.Allen's testi-mony fails to explain why the information was conveyed to Ullom in such haste,at 11 o'clock at night,at the risk of arousing Ullom from sleep.If the sole reasonfor Allen's notifying Ullom were the one Allen testified to, why should Allen addthat he would probably send Ullom a letter about the suspension?Even thoughAllen did not send the letter,the very mention of it implies that the notification wasintended to be more than union gossip. I find that Allen intended the notification ofUllom that McDaniels had been suspended to affect McDaniels'employee status;and that Ullom understood what the consequences were to be is evident from hislater conversation with McDaniels.15McDaniels did not report on the job the next day because,he testified,he knewthatMorgan was a "strictly union contractor"and believed he would not permit himto work.He sent word by Saylor,the man who customarily drove him to the jobsite,that he would not be at work that day. Saylor gave this message to Ullom.That evening, February 12, McDaniels telephoned Ullom.isMcDaniels askedUllom about coming back to work. Ullom told McDaniels that he had had a tele-phone call from Allen notifying him that McDaniels had been suspended,that Allenwas supposed to send a letter, and that McDaniels was not to go to work.Ullom14Only Allen and Ullom testified to this conversation.From the evidence of what UllomtoldMcDaniels later,there is reason to believe that they did not relate the conversationin full and that Allen told Ullom that McDamcls was not to be allowed to work I makeno finding that lie did say so expressly,but I find that Allen intended to convey that mean-ing and that Ullom so understood.15Asked at the hearing whether it was customary for union members to refuse to workwith a suspended member, Allen answered that it as not customary for them to refuseAccording to the constitution of the Brotherhood,a suspended member is not droppedfrom the rolls until 3 months after his suspension,in which time he may again put him-self in good standingA member may be suspended either for failure to pay a fine or fordelinquency in duesAlthough I believe that Allen's answer to this question was literallyaccurate,itmight have been more accurate if he had answered that it would not be cus-tomary in all casesA violation of rules is a matter which arouses greater displeasure onthe part of union members than does mere dues delinquencyAllen testified at one point,in substance,thatwhen a member violates rules, he might have a hard time finding a job,implying that other union membeis would not like it. I infer that where a union memberis suspended because of a violation of rules or for failuie to pay a fine imposed becauseof such violation,the result might be that other members would not work with himAllentestified that this was the reason he helped McDaniels get a job in the fall of 1952 afterthe findings of the joint trade board on the charge of violations of rules by McDanielswere presented to the UnionApparently the business agent has some power to preventreprisals against a member under such circumstances.10 Both McDaniels and Ullom testified about the conversationUllom was a reluctantwitness, but lie admitted enough to corroborate McDaniels'testimony on the subject mat-ter of the conversation and I am satisfied that, if McDaniels did not quote Ullom withverbatim accuracy,his testimony was substantially correctIn repeating portions of the-conversation in his testimony,McDaniels varied the quoted words to some extent.Wherethere are variations, I have based my findings on such portions as appeared to be the mostspontaneous except where Ullom's testimony confirmed another portion. M. B. MORGANPAINTING CONTRACTOR407further told McDaniels that he did not want to have trouble with the local, that hehad to get the job done, and that it would be best that McDaniels get the matterstraightened out and pay his fine.McDaniels said he could not do that.WhenUllom asked him what he intended to do, McDaniels replied that he would go to anattorney.Ullom told McDaniels that he would be glad to have him back when hegot his business clear and that McDaniels had best get a referral from the Unionbefore he came back to work.17McDaniels took his case to the office of the district attorney in El Paso underthe Texas right-to-work law, and an assistant district attorney conducted an investi-gation up to the time when the charge was filed with the Board. On March 9, 1953,the assistant district attorney, Rutledge Isaacks, held a conference in his office, at-tended by Johnnie Hedrick, a representative of the State Department of Labor,McDaniels, and Allen.Allen's testimony regarding what was said at this conferencewas limited to denials. I received the impression that, although Allen was not falselydenying what he was asked by counsel, he believed that the form of the questionjustified a denial and that there was no reason to volunteer a variation.On all theevidence I find that at this conference, Isaacks and McDaniels asked Allen whyhe did not put McDanlels on anothei job, or why he did not let McDanlels go backto work, and that Allen said he could not do that (Isaacks testified that Allen tookthe position that he was powerless to put him back on the job) because it wouldcause trouble.18During the course of the conference, Isaacks, at McDaniels' suggestion, hadMcDaniels put in a long-distance telephone call to Morgan.This was done. In thetelephone conversation with Morgan, the latter told Isaacks that McDaniels hadbeen prohibited from going to work by the Union,19 but that if he had come towork the day after his suspension Morgan would have employed him, as he wasa good worker.Morgan also told Isaacks that there would have been a strike ifhe had employed McDaniels.He did not explain whether the last statement wasbased on information he had received or was a mere assumption.After the charge was filed, a representative of the Board suggested to Ullom thathe call McDaniels and ask him when he intended to return to work. On Friday,April 10, Ullom did call McDaniels and asked him to return the next day.McDanielstold him he would think it over.He testified that Ullom sounded drunk and thathe thought he should wait until later to check with Ullom.On Saturday, McDanielsconsulted with a Board agent, who told him he should accept the offer.On SundayMcDaniels called Ullom, and Ullom told him to come in on Monday. As McDanielsadmitted that he had no means of transportation for Saturday, I am not disposed17Ullom placed McDaniels' telephone call 2 or 3 days after February 12He testi-fied that McDamels told him that he had some business in town and that he would be outfor a few days.McDaniels did not testify to having said that he would be out for a fewdays.Saylor testified that on the morning of February 12 he gave Ullom the messagethatMcDaniels would "be out for a few days " Ullom testified that Saylor said thatMcDamels would not be out "that day " On this evidence, it is difficult to find when, ifat all, Ullom heard that McDaniels would not be at work for "a few days." If, as Ullomtestified,McDaniels told him this in the telephone conversation, it is not clear at whatpoint in the conversation such statement was madeUllom admitted that he and Mc-Daniels had tallied for a couple of minutes, yet when asked what he remembered of it, hevolunteered only that McDaniels said "he would not be out to work for a few days, he hadsome business in town "Ullom admitted further portions of the conversation only onbeing proddedConsidering all the evidence, I find that McDaniels was not, at leastbeyond the 1 day, February 12, absenting himself from work voluntarilyis Evidence in this case as well as in the related case, Cases Nos. 33-CB-35 and 36, therecord in which case was incorporated by reference herein, justifies the conclusion that,by "trouble," Allen meant a strike or concerted refusal by other employees to work withMcDaniels19McDaniels spoke to Morgan first when Morgan answered the telephone.He testifiedthatMorgan said that Allen had told him, "The best thing you can do is get him1McDaniels] and Larrazola off the job."When Morgan was on the witness stand, counselfor the General Counsel asked, "Don't you recall that Mr. Allen told you you could fireMr. Daniels and give some reason for it that would not get either one of you in trouble?"Morgan answered, "Possibly, but right now I don't remember "Morgan would not testifythat Allen had not told him that-he was "not positive "Morgan did testify that Allenhad spoken to him about McDaniels and told him "he had charges against him or some-thing, infraction of the rules."Morgan also conceded that he might possibly have talkedto Allen about the Texas right-to-work law. I conclude that Allen had approached Mor-gan to induce him to terminate McDaniels' employment 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDto credit his first reason for failing to accept the initial offer.McDaniels did returnto work on Monday, April 14, and there is no contention that there was any dis-crimination thereafter.5.Conclusions respecting the existence of an illegal contract between Morganand the UnionIt is clear that Morgan was not a member of the El Paso chapter of the PDC ofA before February 28, 1953.He would, therefore, not be bound by the terms ofthe 1952 contract unless he separately agreed with the Union to be bound by itsterms.I find the evidence in this case insufficient to establish that he did so agree.The General Counsel contends that such evidence exists in agreement betweenMorgan and the Union on the wage rate established by the 1952 contract, and inefforts of Allen to have Morgan comply with the working rules and Morgan'sacceptance of them. I do not agree.Although the rates proposed by Morgan were,perhaps, intended to equal the rate of wages plus transportation provided for in thecontract, there was a variation between the proposal and the contract rates whichtheUnion had to approve.The evidence indicates further that Morgan, ratherthan recognizing the spray-painting rule as binding on him, engaged in an argumentwith Allen, protesting that he was not a member of the El Paso chapter of thePDC of A and therefore not bound by the terms of its contract. The fact thatMorgan consented to a submission of the matter to the joint trade board indicatesno more than that Morgan was willing to have the dispute arbitrated.Morgan didnot expressly enter into an agreement for hiring only union painters, and, althoughhe was willing to hire union painters if the Union could supply them, I find noproof that he agreed to hire only union painters. In fact, there is evidence thathe hired some nonunion painters when the Union failed to meet his requirements.Supposition that, if union painters were available, Morgan would have refused toemploy a nonunion painter who applied for work when there was a vacancy cannotbe indulged in, absent substantial evidence of that fact, which is lacking here.6.Conclusions respecting discrimination against McDanielsThe evidence does not establish that McDaniels was permanently discharged.Rather it indicates that McDaniels was laid off by Ullom until he put himselfin good standing with the Union.Although Ullom did not expressly say that Mc-Daniels would be refused employment until he paid his fine and was restored togood standing, I find that what he did say was intended to convey that meaning.In his telephone conversation with the assistant district attorney,Morgan saidthat, ifMcDaniels had come to work the day after his suspension by the Union,he would have been employed.However, there is no evidence that Morgan gaveUllom instructions to put McDaniels to work if he showed up even if it meant astrike, and, to all appearances, only Ullom, in his capacity of foreman, took anypart in informing McDaniels of Morgan's position in the matter. In telling Mc-Daniels that he should get cleared with the Union before returning to work, Ullom,although a member of the Brotherhood, was acting as Morgan's agent.DespiteMorgan's personal views (that is, that he would have let McDaniels work even ifitmeant a strike), he is bound by Ullom's handling of the situation.The fact that when McDaniels did return to work there was no strike does not, inmy opinion, prove that there would not have been a strike or other trouble if McDan-iels had worked on February 12, because, in the meantime, both the district attor-ney and the Board had taken an interest in the matter.On all the evidence, therefore, I find that on February 12, 1953, Morgan, at theUnion's instance, discriminated against McDaniels in violation of Section 8 (a) (3)of the Act because McDaniels was not a member in good standing of the Union.20This was not authorized by any valid union-shop contract.When McDaniels failedto report for work on February 12, 1953, he did so, according to his testimony, be-cause he took it for granted that he would not be permitted to work. In view ofthe answer which Ullom gave McDaniels on the evening of February 12, it is likelythat he would have given the same answer on the morning of February 12. But be-foreMorgan can be held responsible for laying McDaniels off, it must appear thatMcDaniels was ready, able, and willing to work.On the record in this case, I am notsatisfied that this was established before he telephoned Ullom on the evening ofm "Membership," as used in Section 8 (a) (3) of the Act, has been interpreted to meanmembership in good standing.N. L. R. B. v. Bell Aircraft Corporation,206 F. 2d 235(C. A. 2). M. B. MORGAN PAINTING CONTRACTOR409February 12. I find, therefore, that the discrimination occurred at the close of work-ing hours on February 12.By attempting to cause and causing Morgan so to discriminate against McDan-iels, the Union has violated Section 8 (b) (2) of the Act. By causing McDanielsto be denied employment by Morgan from February 13 to April 10, inclusive, 1953,because he was not a member in good standing, the Union restrained and coercedMcDaniels in the exercise of rights guaranteed in Section 7 of the Act and therebyviolated Section 8 (b) (1) (A) of the Act.21IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in con-nection with the operations of Morgan described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in certain unfair labor prac-tices, I shall recommend that they cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of the Act.Although the Union has revised its working rules to eliminate the appearance ofclosed shop or discriminatory hiring conditions, such rules had not, at the time of thehearing, been printed or distributed.Under the circumstances I find that it wouldeffectuate the policies of the Act to recommend that the Union cease and desist fromexecuting,maintaining, or giving effect to any provision of an agreement or agree-ments with members of the PDC of A which requires membership, or membershipin good standing, in the Union as a condition of employment, except to the extentauthorized in Section 8 (a) (3) of the Act, and that it cease and desist from enforc-ing or attempting to enforce any unilaterally adopted rule providing for discrimina-tory hiring conditions upon such employers with whom it has no formal contract.Because of the scope of the violations of the Act by the Union, and the danger ofthe commission of unfair labor practices in the future, I shall recommend that theUnion cease and desist from in any manner restraining or coercing employees in theexercise of the right to engage in or refrain from engaging in the activities guaran-teed by Section 7 of the Act, except to the extent that such right may be affected byan agreement requiring membership in a labor organization as authorized in Section8 (a) (3) of the Act.Although it is apparent that Morgan, through Ullom, was acting in self-interest toavoid a possible strike in informing McDaniels on February 12 that he was not towork and that, after getting cleared up with the Union, he was to get a referral beforereturning to work, the fact that he was not the initiating cause of the discrimina-tion is immaterial.I shall, therefore, recommend that Morgan and the Unionjointly and severally make McDaniels whole for any loss he may have suffered byreason of the discrimination, by paying to him, in accordance with the Board's es-tablished policy, a sum equal to that which he would have earned from Morgan be-tween February 13 and April 10, inclusive, 1953, but for the discriminationagainsthim, less his net earnings elsewhere, if any.Upon the basis of the above findings of fact, and upon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Morgan is engaged in commerce within the meaning of Section 2 (6) and (7)of the Act.2.TheUnion is a labor organization within the meaning of Section 2(5) of theAct.3.By maintaining and giving effect to a contract requiring discriminatory hiringand employment practices on the part of members ofPDC of A, theUnion has en-gaged in unfair labor practices within the meaning of Section 8 (b) (2) and 8 (b) (1)(A) of the Act.4.By discriminating in regard to the tenure of employmentof G. J.McDaniels,Morgan has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (3) of the Act.er Carpet, Linoleum, and Resilient Tile Layers, Local Union No. 419, Affiliated withBrotherhood of Painters, Decorators and Paperhangers of America, AFL (Lauren Burt,Inc, of Colorado),105 NLRB 669. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.By the conduct described in paragraph numbered 4, above, Morgan has inter-fered with, restrained, and coerced employees in the exercise of the rights guaranteedin Section 7 of the Act, thereby engaging in unfair labor practices within the mean-ing of Section 8 (a) (1) of the Act.6.By causing Morgan to discriminate against G. J. McDaniels in violation of Sec-tion 8 (a) (3) of the Act, the Union has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (b) (2) of the Act.7.By the conduct described in paragraph numbered 6, above, the Union has re-strained and coerced McDaniels in the exercise of rights guaranteed in Section 7 ofthe Act and has thereby engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (b) (1) (A) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, I hereby notify you that:IWILL NOT encourage membership in Brotherhood of Painters, Decoratorsand Paperhangers of America, Local 902, AFL, or in any other labor organiza-tion of my employees by discriminating in regard to hire or tenure of employ-ment of any employee because he is not a member, or a member in goodstanding, of the aforesaid Union, or any other labor organization, except tothe extent authorized in Section 8 (a) (3) of said Act.IWILL NOT in any like or related manner interfere with, restrain, or coerceemployees in the exercise of the right to self-organization, to form, join, orassist the aforesaid Union or any other labor organization, to bargain collec-tively through representatives of their own choosing, or to engage in concertedactivities for their mutual aid or protection, or the right to refrain from anyor all such activities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization, as authorized in Sec-tion 8 (a) (3) of said Act.IWILL make G. J. McDaniels whole for any loss of pay suffered by reasonof the discrimination against him.Allmy employees are free to become, remain, or refrain from becoming orremaining members of the above-named labor organization or of any other labororganization, except to the extent that such right may be affected by an agreementexecuted in conformity with Section 8 (a) (3) of the Act.M. B. MORGAN, D/B/AM. B. MORGAN PAINTING CONTRACTOR,Employer.Dated---------------- By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Appendix BNOTICE TO ALL MEMBERS OF BROTHERHOOD OF PAINTERS, DECORATORS AND PAPER-HANGERS OF AMERICA, LOCAL 902, AFLPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT execute, maintain, or give effect to any provision of an agree-ment or agreements with the PDC of A (Painting and Decorating Contractorsof America) or any member thereof which requires membership, or member-ship in good standing, in this Union as a condition of employment, except tothe extent authorized by Section 8 (a) (3) of the National Labor Relations Act,as amended. ALUMINUM WORKERS INTERNATIONAL UNION411WE WILL NOTcause or attemptto cause M.B.Morgan, his agents, suc-cessors, or assigns, orany member of the PDC of A to discriminatein regardto the hireor tenure of employmentof G. J. McDaniels or any otheremployeeor prospective employee inviolation of Section8 (a) (3) of the said Act.WE WILL NOT in anymanner restrainor coerceemployees of M B. Morgan,d/b/a M.B.Morgan PaintingContractor,his successors and assigns,in theirexerciseof the rightto self-organization,to form labor organizations,to joinor assistany labor organization,to bargaincollectively through representativesof their own choosing,to engagein concertedactivitiesfor the purpose of col-lective bargainingor other mutualaid or protection,or torefrain from any orall such activities,except to the extentthat such right may be affected by anagreement requiring membership in a labor organization as a condition ofemployment, as authorizedin Section8 (a) (3) of the Act.WE WILL make G. J. McDaniels whole for any loss of paysufferedby reasonof thediscrimination against him.BROTHERHOOD OF PAINTERS,DECORATORS AND PAPERHANGERSOF AMERICA,LOCAL 902, AFL,LaborOrganization.Dated----------------By----------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof,and must not bealtered,defaced,or coveredby anyother material.ALUMINUM WORKERS INTERNATIONAL UNION, LOCALNo. 135, AFLandLEONA H. BONESS.Case No. 13-CB-303.February 1, 1955Decision and OrderOn August 5, 1954, Trial Examiner Ralph Winkler issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in certain unfair labor practices withinthe meaning of Section 8 (b) (1) (A) and (2) of the Act and recom-mending that the complaint be dismissed in its entirety, as set forthin the copy of the Intermediate Report attached hereto.Thereafter,the General Counsel filed exceptions to the Intermediate Report and asupporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.However, the Board has considered theIntermediate Report, the exceptions and brief, and the entire recordin this case and hereby reverses the Trial Examiner for the reasonshereinafter noted.The Trial Examiner found that the Respondent did not violateSection 8 (b) (1) (A) and (2) of the Act by wrongfully causing thedischarge of Boness, the complainant. In reversing the Trial Exam-iner, we do so solely on the ground that Boness, on September 9, 1953,made a proper tender of dues which was rejected by the Respondent.As we deem it unnecessary to consider the various grounds upon whichthe Trial Examiner based his finding of no unfair labor practice,we do not adopt his Intermediate Report other than that portionwhich relates to the facts surrounding the discharge.111 NLRB No. 63.